Exhibit 10.29
Demand Promissory Note

      US$ 500,000.00 (Face Value or Principal)   Note Date: October 6, 2010

For value received, the undersigned CTI Group (Holdings) Inc. (“Borrower”), 333
N. Alabama Street; Suite 240 Indianapolis, IN 46204, promises to pay to the
order of Fairford Holdings (“Lender”), ON DEMAND, at such place as the holder
hereof shall designate, the sum of US$ 500,000.00, with interest on unpaid
principal at the rate of four percent (4%) per annum (the “Margin”) above LIBOR
(as hereinafter defined) with interest calculated from the Note Date;
For purposes of this Note, “LIBOR” shall mean the London Interbank Offered Rate,
representing the rate of interest per annum for the “1 month LIBOR rate” quoted
on www.bankrate.com or “1-month” LIBOR rate for the respective month quoted on
http://www.wsjprimerate.us/libor/libor_rates_history.htm . Accrued interest is
to be calculated using the LIBOR rate as of the date of demand for payment and
the end of each respective month on such unpaid principal outstanding.
Any payments on this Note shall first be applied against legal or collection
costs until paid in full, as then may be due, and then against outstanding
interest until paid in full, as then may be due, and finally applied to the
outstanding principal balance.
1. Prepayment. The Borrower reserves the right to prepay this Note (in whole or
in part) with no prepayment penalty.
2. Collection Costs, Attorney’s Fees, and Late Charge. If any payment obligation
under this Note is not paid when due, the Borrower promises to pay all costs of
collection, including reasonable attorney fees, whether or not a lawsuit is
commenced as part of the collection process, without protest of any kind, legal
or otherwise. If the note remains unpaid for an additional 30 days after Lender
gives demand, the Borrower shall be required to pay a 5% late charge based on
the principal still remaining due on the Note at that time.
3. Default Events. If any of the following events of default occur, this Note
and any other obligations of the Borrower to the Lender, shall become due
immediately, without demand or notice:
1) failure of the Borrower to pay the principal and any accrued interest in full
on or before the Due Date;
2) filing of bankruptcy proceedings involving the Borrower as a Debtor;
3) application for the appointment of a receiver for the Borrower;

 



--------------------------------------------------------------------------------



 



4) making of a general assignment for the benefit of the Borrower’s creditors;
5) insolvency of the Borrower;
6) a misrepresentation by the Borrower to the Lender for the purpose of
obtaining or extending credit.
4. Borrower Waivers. Borrower waives presentment for payment, protest, and
notice of protest and nonpayment of this Note.
5. Additional Lender Rights. No renewal or extension of this Note, delay in
enforcing any right of the Lender under this Note, or assignment by Lender of
this Note shall affect the liability or the obligations of the Borrower. All
rights of the Lender under this Note are cumulative and may be exercised
concurrently or consecutively at the Lender’s option.
6. Notices.
Any notice required by this Agreement or given in connection with it, shall be
via e-mail and shall be given to the appropriate party.
If to the Borrower: John Birbeck — email address jbirbeck@ctigroup.com and Fred
Hanuschek — email address fhanuschek@ctigroup.com
If to the Lender: Bengt Dahl — email address juvenis@telia.com.
7. No Waiver.
The waiver or failure of either party to exercise in any respect any right
provided in this agreement shall not be deemed a waiver of any other right or
remedy to which the party may be entitled.
8. Entirety of Agreement.
The terms and conditions set forth herein constitute the entire agreement
between the parties and supersede any communications or previous agreements with
respect to the subject matter of this Agreement. There are no written or oral
understandings directly or indirectly related to this Agreement that are not set
forth herein. No change can be made to this Agreement other than in writing and
signed by both parties.
9. Governing Law.
This Agreement shall be construed and enforced according to the laws of the
State of Indiana and any dispute under this Agreement must be brought in this
venue and no other. This Agreement shall be deemed to be effective the later
date identified under Signatures, Section 12.

 



--------------------------------------------------------------------------------



 



10. Headings in this Agreement
The headings in this Agreement are for convenience only, confirm no rights or
obligations in either party, and do not alter any terms of this Agreement.
11. Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
12. Signatures
In Witness whereof, the parties have executed this Agreement as of the date
first written above.

             
/s/ John Birbeck    10/6/10
 
John Birbeck          Date
      /s/ Bengt Dahl     10/6/10
 
Bengt Dahl           Date    
 
           
CTI Group (Holdings) Inc
      Fairford Holdings BVI    
 
           
Borrower
      Lender    

 